DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 12/10/2019 has been taken into account.

Response to Amendment
In the amendment dated 03/16/2021, the following has occurred: Claims 1, 3, 5, 9, and 11-12 have been amended; Claims 16-20 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 03/16/2021. 
Additionally, the amendment has overcome the objection and 112 rejections set forth in the previous action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillet (US Patent No. 4,861,182).
Regarding Claim 1, Gillet discloses a locator pin assembly comprising: a locator pin (Gillet: Fig. 1-2; 5) including a locating portion (Gillet: Annotated Fig. 1; L) and a threaded portion (Gillet: Annotated Fig. 1; T); a bracket assembly (Gillet: Fig. 1-2; 6, 9) including a tab portion (Gillet: Fig. 2-3; 22) and a nut portion (Gillet: Fig. 1-2; 6) that receives the threaded portion; and a structure (Gillet: Fig. 1; 3) including an opening (Gillet: Annotated Fig. 1; O) receiving the locator pin and a slot (Gillet: Annotated Fig. 1; S) near the opening that receives a portion of the bracket assembly, wherein the opening and the slot are defined on a common surface (Gillet: Fig. 1-2; 4) of the structure and the locator pin is secured to the common surface of the structure through an engagement between the threaded portion and the nut portion.
Regarding Claim 2, Gillet discloses the locator pin assembly as recited in claim 1, wherein the opening (Gillet: Annotated Fig. 1; O) in the structure (Gillet: Fig. 1; 3) is larger than the threaded portion (Gillet: Annotated Fig. 1; T) of the locator pin (Gillet: Fig. 1-2; 5) to enable movement of the locator pin to set a desired position.
Regarding Claim 3, Gillet discloses the locator pin assembly as recited in claim 2, wherein the locating portion (Gillet: Annotated Fig. 1; L) is larger than the opening (Gillet: Annotated Fig. 1; O).
Claim 4, Gillet discloses the locator pin assembly as recited in claim 1, wherein the tab portion (Gillet: Fig. 2-3; 22) is wider than the slot (Gillet: Annotated Fig. 1; S) to prevent the entire bracket assembly from entering the slot.
Regarding Claim 5, Gillet discloses the locator pin assembly as recited in claim 4, including an end portion (Gillet: Fig. 2-3; 16, 17) supporting the nut portion (Gillet: Fig. 1-2; 6) and extending from the tab portion (Gillet: Fig. 2-3; 22).
Regarding Claim 6, Gillet discloses the locator pin assembly as recited in claim 5, wherein the bracket assembly (Gillet: Fig. 1-2; 6, 9) is a single integrally formed part.
Regarding Claim 7, Gillet discloses the locator pin assembly as recited in claim 5, wherein the end portion (Gillet: Fig. 2-3; 16, 17) and tab portion (Gillet: Fig. 2-3; 22) are an integrally formed part and the nut portion (Gillet: Fig. 1-2; 6) is attached to the end portion.
Regarding Claim 8, Gillet discloses the locator pin assembly as recited in claim 4, wherein the slot (Gillet: Annotated Fig. 1; S) includes sides that limit rotation of the bracket assembly (Gillet: Fig. 1-2; 6, 9).
Regarding Claim 9, Gillet discloses the locator pin assembly as recited in claim 1, wherein the common surface includes a locator surface portion (Gillet: Annotated Fig. 1; P) and the opening (Gillet: Annotated Fig. 1; O) is disposed on the locator surface portion of the structure and the slot (Gillet: Annotated Fig. 1; S) is spaced vertically and horizontally from the locator surface portion.  

	Regarding Claim 11, Gillet discloses a vehicle frame assembly comprising: a first frame member (Gillet: Fig. 1; 3) including an opening (Gillet: Annotated Fig. 1; O) and a slot (Gillet: Annotated Fig. 1; S) disposed on a common surface (Gillet: Fig. 1-2; 4); a locator pin (Gillet: Fig. 1-2; 5) received within the opening, the locator pin including a locating portion (Gillet: Annotated Fig. 1; L, L2) and a threaded portion (Gillet: Annotated Fig. 1; T); and a bracket assembly (Gillet: Fig. 1-2; 6, 9) including a tab portion (Gillet: Fig. 2-3; 22) and a nut (Gillet: Fig. 1-2; 6), the nut portion received into the slot and the nut portion receives the threaded portion of the locator pin to secure the locator pin to the common surface.
Regarding Claim 12, Gillet discloses the vehicle frame assembly as recited in claim 11, wherein common surface (Gillet: Fig. 1-2; 4) includes a locating surface portion (Gillet: Annotated Fig. 1; P) with the opening (Gillet: Annotated Fig. 1; O) is formed on a locating surface portion, the locating surface portion defining a first plane and the slot (Gillet: Annotated Fig. 1; S) is spaced apart from the first plane.
Regarding Claim 13, Gillet discloses the vehicle frame assembly as recited in claim 12, wherein the opening (Gillet: Annotated Fig. 1; O) is larger than the threaded portion (Gillet: Annotated Fig. 1; T) of the locator pin (Gillet: Fig. 1-2; 5) to enable movement of the locator pin relative to the first frame member (Gillet: Fig. 1; 3) to set a desired position.
Regarding Claim 14, Gillet discloses the vehicle frame assembly as recited in claim 13, wherein the tab portion (Gillet: Fig. 2-3; 22) is wider than the slot (Gillet: Annotated Fig. 1; S) to prevent the entire bracket assembly (Gillet: Fig. 1-2; 6, 9) from entering the slot.
Regarding Claim 15, Gillet discloses the vehicle frame assembly as recited in claim 11, including a second frame member (Gillet: Fig. 1; 1) including a locator opening (Gillet: Annotated Fig. 1; O) receiving the location portion (Gillet: Annotated Fig. 1; L1, L2) of the locator pin (Gillet: Fig. 1-2; 5) for orientating the second frame member relative to the first frame member (Gillet: Fig. 1; 3). 

    PNG
    media_image1.png
    1171
    641
    media_image1.png
    Greyscale

I: Gillet; Annotated Fig. 1-2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gillet (US Patent No. 4,861,182) in view of Kapadia et al. (US Patent No. 7,431,384).
Regarding Claim 10, Gillet discloses the locator pin assembly as recited in claim 1, but fails to disclose a fastener opening disposed on the locator surface proximate the opening. However, Kapadia teaches a fastener opening (Kapadia: Fig. 3; 26) disposed on a locator surface proximate an opening (Kapadia: Fig. 3; 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame structure and locator surface in Kapadia with the fastener opening, with a reasonable expectation of success, in order to provide a means of receiving a fastener which secures a second frame structure relative to the first to allow enough time for efficient insertion of fasteners for fastening the structures together (Kapadia: Col. 2, Ln. 20-25).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631